334 S.W.3d 929 (2011)
Randy K. JOHNSON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94856.
Missouri Court of Appeals, Eastern District, Division Five.
March 29, 2011.
*930 Brocca Smith, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Timothy A. Blackwell; Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.
PER CURIAM.
Movant Randy K. Johnson appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We find no error and affirm the motion court's judgment.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have furnished the parties with a memorandum opinion, for their information only, which sets forth the facts and reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).